Chester, J.:
The appellant seeks a reversal of this judgment because of alleged errors in the rulings of the learned trial justice with respect to evidence and in his charge to the jury. The rulings with respect to . . evidence may be grouped in two classes. In the first place there ■yvas a series of rulings admitting evidence' which tended to show ■ that a number of Other suits had been brought by. this plaintiff against other newspapers for the publication of the same libel at about the same time. .. ■
. The rule is well settled that a defendant cannot show in mitiga^ tion of damages that .the' plaintiff has commenced actions against other papers for publishing the same libel. (Palmer v. N. Y. News *771Publishing Co., 31 App. Div. 210; Palmer v. Matthews, 162 N. Y. 102.) Notwithstanding it appeared incidentally in the course of the trial that other libel actions commenced by the plaintiff against other papers were pending, yet we think there was no infraction of the rule referred to. The plaintiff was asked upon cross-examination how many times she had been a. witness, and it she had been a witness a dozen times, and she replied, “No, sir.” She then, in response 'to further questions along this line, testified that she had been a witness twice in Rochester and once in Scranton'; that she also had been a witness in Newark, New Orleans, St. Louis, Topeka, Cincinnati, Toledo, Charleston and in Buffalo, and then said perhaps she had been a witness a dozen times; This evidence was taken under objection and exception. It was proper exercise of the discretion of the court to permit counsel on cross-examination to ask her how many times, she had been a witness before, and in view of her saying she had not been a witness a dozen times it was proper to permit him to follow up this denial by showing, if he could, that she was mistaken as to' that fact. She also stated, without objection/ that she was sworn upon the trial of the case of Butler v. The Rochester Daily Herald, at Rochester, N. Y., as a witness. There were also stipulations received in evidence made by the attorneys on both sides, that evidence taken at Buffalo in an action then pending in the United States Circuit Court. entitled Annie Butler v. The Evening Times Company, and evidence taken at Chicago in actions then pending in the Supreme Court, Monroe county, entitled Annie Butler v. The Evening Times Company, Annie Butler v. The Rochester Herald Company and Annie Butler v. The Union and Advertiser Company, ’might be read in evidence on the trial of this action.
It thus appeared by the stipulations of the parties that there were several actions pending- brought by this plaintiff against other newspapers. If the jury inferred from these facts that these other actions were libel suits, and that still others brought by the plaintiff were pending, because of the number of times she had been sworn as a witness, the inference did not arise because of any violation of the rule of evidence above mentioned but because of the stipulations of the parties and by reason of a cross-examination along legitimate line's which the court had the discretion to allow.
*772It is urged in the next place by the appellant that the court erred in admitting in evidence certain depositions taken in Chicago and Buffalo, showing what occurred at Chicago on August ninth and . tenth, concerning the original publication of the libel in the Chicago ■ newspapers and its transmission hy the Publishers’ Press Association to defendant and relating to the arrest, trial and sentence of the Cody, woman, If this evidence was not admissible otherwise, it appears to us that it was made so by the stipulations of the parties.
The general rule of law undoubtedly is that evidence of facts and circumstances relating to a plaintiff, unknown to a defendant,, at the time of the publication of a libel 'cannot be shown for'the purpose of proving that the publication was without, malice. But notwithstanding this rule, and with full knowledge of what. the depositions contained, the attorneys for the parties here entered into the stipulations which have already been referred to. ’ The stipulation .under which the Chicago depositions were- read in evidence recited that they might be read’ upon the trial of this action as if the order under which the same was taken had been granted in this action. Such order provided that the evidence might he read subject ■ to any objections which are entered upon the record, which objections are to be passed upon by the trial court at the time of reading the depositions. .The stipulation concerning the Chicago ■ depositions related to the evidence of the witnesses Caverly, Ayers, Stout and Pratt. There was another stipulation to the same effect with reference to the deposition of the' witness Wright taken at Buffalo. .’ ’
There was a further stipulation that John B. Caverly was on ‘August 10*1903, a duly appointed and qualified justice of the peace and police magistrate'in the city of Chicago, and was sitting as such ■ in the Harrison street' police, station, and had jurisdiction of the offense with which this woman, Lillie Cody, was charged, and had . jurisdiction to try and -sentence her as he did.
It was not competent for the court under the stipulations to rule • out the entire depositions because they were alleged to be immaterial or irrelevant for the- sufficient reason that the parties had formally stipulated that the evidence contained thérein might be read, and no objection to-the materiality of an entire deposition was' stated' on the record when it" was taken. The trial justice received, the evi*773dence only because the parties had stipulated that he should do so, and we are unable to discover from the printed case any error as to any ruling made as to any specific objection stated on the record when the depositions were taken. There were many such objections taken as to the materiality of the evidence called for by certain questions, but they were so closely related to other parts of the deposition, which were not specifically objected to, that the court properly overruled the objections.
In the stipulation under which the deposition taken in Buffalo of the witness Wright was read in evidence no mention is made of the order under which the deposition was taken. It can hardly be claimed, therefore, that the provision in such order that the evi. dence is taken subject to any objection made upon the trial applies-If the provision was, however, held to apply and it was error for the court to receive the evidence, the error was harmless, as substantially all the facts stated were otherwise proven.
For another reason much, if not all, of the evidence contained in these several depositions was properly received in evidence. The decisions throughout the country are to some extent conflicting, but the great weight of. authority is to the effect that there can be no award of punitive or exemplary damages except upon proof either of actual malice or that the libel was recklessly or carelessly published by the defendant. (18 Am. & Eng. Ency. of Law [2d ed.], 1093; Smith v. Matthews, 152 N. Y. 152.) The degree of actual malice on the part of the defendant is a very important factor in determining whether any punitive or exemplary damages should be awarded - to the plaintiff, and if so, upon the question of the amount of such damages. The authorities hold, therefore, that in order to aggravate the damages the plaintiff is entitled to show and to have the jury consider anything which ténds to establish the existence of such malice or intensify its degree, and that on the other hand the defendant is entitled to bring to the consideration of the jury any circumstances which legitimately tend to disprove or lessen the degree of such malice. (18 Am. & Eng.- Ency. of Law [2d ed.], 1097, and cases cited.)
It was said in Carpenter v. New York Evening Journal Publishing Co. (111 App. Div. 272), after reviewing the authorities in this State.: “ The foregoing and many other cases settle the propo- *774■ sition that exemplary damages depend upon a finding of fact by -the ' jury of express malice, evidenced by the. falsity of the libel, or the ill-will.of the publisher, or the wanton and reckless publication.’’-
As the question whether the defendant was'careless or reckless in the publication of the libel without proper investigation- as to its truth was in the case, the evidence of its press agents -as to the care which they exercised- in endeavoring to ascertain the. truth of the statements contained in the ■ article was material on that question So far, therefore, as these depositions bear on- that question they were for that reason also properly received. ' ..
Counsel for .the appellant also urges that the charge to the jury was erroneous in several respects.
The court charged the jury, at the request of defendant’s counsel that- the defendant was not bound to, personally investigate' this item in Chicago if. the jury find upon the evidence that investigation there would have been of no avail, and the plaintiff excepted. The proof, tended to show -that any investigation there would have tended to deceive the person making it into a- belief in the. truth of the article and that vigilance- in that respect would' not have' prevented the publication. If personal investigation'by the defendant would have availed the. plaintiff nothing in preventing the publication, she cannot complain, that the court declined ¡to charge that the defendant was bound to do that which would have been of no benefit to her if it had been done.
Plaintiff’s counsel also complains of the charge with respect to ■ the question of damages.
In one place the court said: “The. amount of actual damages. which may be- assessed in a libel case is entirely in the discretion of the jury. It may be six cents, which is termed nominal damages, or it. may be a greater sum, as the jury may determine. If- tlie plaintiff has been libeled, the rule-is that she is entitled to recover some- damage, as I-said before, nominal damages, or it may be a greater sum.” This was excepted to and is .criticized as unsound, but the justice said in the very next sentence: ■“ It must be a sum which will fairly compensate the .plaintiff fór the injury which she sustained by reason of the publication.”. So the plaintiff could not have been injured by the: charge.
The plaintiff also asked the court to charge that nominal damages *775would not be a vindication of the plaintiff, and that a nominal verdict would be a denial of justicé. These requests were refused, and' the court charged on the, defendant’s request that, a verdict for nominal damages would characterize the article as false and be a vindication of the plaintiff’s reputation, and the plaintiff excepted. A verdict for any amount for the plaintiff of necessity determines ' .the falsity of the article as applied to the plaintiff, and clearly vindicates her reputation. "While a verdict for nominal damages is a vindication for the plaintiff, it may not furnish adequate compensation for the damages she has suffered, but under the authorities the amount of damages in a libel suit is entirely in the discretion of the jury.
In Holmes v. Jones (147 N. Y. 67), which was an action-for libel, Andrews, Ch. J„ said: “ The amount of damages in an action for libel is peculiarly within the province of the jury. The jury may give nominal damages, or damages to a greater or less amount, as they shall determine. -The jury may accord damages which are merely compensatory, or damages beyond mere compensation, called-punitive or vindictive damages, by way of example or. punishment, when in their judgment the defendant was incited by actual malice or acted wantonly or recklessly in making the defamatory charge.” •
The trial justice, in. submitting the case now under consideration to the jury, was exactly in line with the case cited, for he said to them : “ If you find that this plaintiff is entitled to recover damages, after you have determined the amount you will then consider and determine whether or not this is a case where she should also have' punitive damages or smart money. Punitive damages or smart money is allowed in libel cases where the item or matter published was the result of actual malice; that is, wljere it was incited by actual ill-will or some other improper motive, and it may be allowed where the publication was wanton and reckless, and where the publisher had no reason to believe the truth of the article and took no steps to discover whether or not it -was true. In such case the jury may allow such sum, in addition to the actual damages, as they may think proper, under all the circumstances of the case, as a punishment for the publication and as a warning to others.”
The appellant also urges that it was error for the court to charge, which it did at the request of defendant’s counsel? that plaintiff’s *776damages are limited and restricted to the geographical territory in which this-newspaper circulated. It is conceded by the appellant that-the jury -might properly take into-consideration the extent of the circulation of the newspaper in fixing the ' damages^ but it is urged that the charge as made excludes the damages to the plaintiff’s feelings and her mental suffering and distress caused by the publication.
If that is so and it was error to charge the request the error was cured when the court almost immediately thereafter charged the jury at the plaintiff’s request-, and which was the last word spoken to the jury by the court before they retired: “ That.if the jury find this publication referred to' the plaintiff and was false, that it -was libelous per se, -and the moment it was published a perfect and indefensible cause of action accrued to the plaintiff to recover of the defendant fair compensation for all injury which the publication should cause to the reputation, feelings, good name and fame of this victim, and that a conclusive presumption of law arisés that. she has been damaged.”
We should not seize hold.of isolated portions of a charge for the ■ purpose of discovering errors, and where the charge -as' a whole conveyed to- the jury the correct rule of law, as we think it does here,, the judgment should .not be reversed although detached sentences might be erroneous or prejudicial to the defendant. ■ (Caldwell v. New Jersey Steamboat Co.,47 N. Y. 282;. Losee v. Buchanan, 51 id. 492; People v. McCallam, 103 id. 597.)
We have examined the numerous other exceptions and think none of them present' error justifying a reversal. .
The.judgment and-order should be affirmed, with costs.
All concurred, except Smith, P. J., dissenting; Sewell, J., not sitting.
Judgment and order affirmed, with costs.